KEITH, Justice.
Shortly after the court of appeals decided this appeal, we released our decision on the two consolidated appeals in State v. Piotrowski, 453 N.W.2d 689 (Minn.1990). The court of appeals, in affirming the trial court’s rescission of the revocation of the driver’s license of Ms. Moelter, relied upon its own decision in the two Piotrowski cases, decisions which we reversed. On the basis of our opinion deciding those appeals we now reverse the decision of the court of appeals in this appeal.
Reversed.